Case 1:21-cv-01522-GLR Document-1-1 Filed 06/18/21 Page 1 of 12
E-FILED; Wicomico Circuit Court
Docket: 1/25/2021 11:48 PM; Submission: 1/25/2021 11:48 PM

f

IN THE CIRCUIT COURT FOR WICOMICO COUNTY

AUDREY L. SHARPE :
5702 Bethlehem Road .
Preston, Maryland 21655 ™

Plaintiff *
Vv.

. * C-22-CV-21-000030
ROSS DRESS FOR LESS, INC. Case No::
t/a ROSS DRESS FOR LESS x
8333 Central Avenue
Newark, CA 94560 bi
SERVE ON: *
Resident Agent:
The Corporation Trust, Inc. =
2405 York Road, Suite 201
Lutherville-Timonium, MD 21093 *
and =
ROSS STORES, INC. *
t/a ROSS DRESS FOR LESS
8333 Central Avenue :
Newark, CA 94560
*

SERVE ON:
Resident Agent: =
The Corporation Trust, Inc.
2405 York Road, Suite 20] *

Lutherville-Timonium, MD 21093

and

VEREIT MT SALISBURY MD, LLC
2325 E. Camelback Road, Suite 1100 a
Phoenix, AZ 85016

SERVE ON:

Resident Agent: .
The Corporation Trust, Inc.

2405 York Road, Suite.201 7

Lutherville-Timonium, MD 21093

and

EXHIBIT

iA
 

 

Case 1:21-cv-01522-GLR Document 1-1 Filed 06/18/21 Page 2 of 12

Z

CIM GROUP, L.P. iz

4700 Wilshire Boulevard

Los Angeles, CA 90010 a

SERVE ON: *

Resident Agent:

Paracorp Inc. «

245 West Chase Street

Baltimore, MD 21201 o
Defendants : *

* * * * , * * x * * * * * *

COMPLAINT AND DEMAND FOR JURY TRIAL

 

The Plaintiff Audrey L. Sharpe, by her attorneys Timothy M. Gunning, Wyatt & Gunning
LLC, hereby sues the Defendants Ross Dress For Less, Inc.; Ross Stores, Inc.; VEREIT MT
Salisbury MD, LLC; and CIM Group, L.P., on the grounds and in the amounts set forth below:

PARTIES, JURISDICTION AND VENUE

1, Plaintiff Aurey L. Sharpe (hereinafter "Plaintiff") is a resident of Caroline County,
Maryland.

2. Defendant Ross Dress For Less, Inc., t/a Ross Dress For Less (hereinafter
"Defendant Ross Dress For Less, Inc."), is a Virginia corporation, with its principal office in

Newark, California, duly registered and in good standing to do business in Maryland.

uu

3. Defendant Ross Stores, Inc., upon information and belief t/a Ross Dress For Less,
(hereinafter “Defendant Ross Stores, Inc.”) is a California and/or Delaware corporation, with its
principal office located in Newark, California, and is not duly registered or in good standing to
do business in Maryland.

4. Defendant'VEREIT MT Salisbury MD, LLC (hereinafter “Defendant VEREIT”)
is a Delaware limited liability corporation, with its principal office located in Phoenix, Arizona,

duly registered and in good standing to do business in Maryland.

“2%

 
 

Case 1:21-cv-01522-GLR Document 1-1 Filed 06/48/21 Page 3 oft2——____—_—_-

5. Defendant CIM Group, L.P. (hereinafter “Defendant CIM Group”) is a California
limited partnership, with its principal office located in Los Angeles, California, duly registered
and in good standing to do business in Maryland.~

6. The incident at issue in this case occurred in Wicomico County, Maryland.

7, Jurisdiction in this Court is proper under Courts & Judicial Proceedings Article
§6-102 and §6-103, Annotated Code of Maryland.

8. Venue in this Court is proper under Courts & Judicial Proceedings Article §6-201
and §6-202, Annotated Code of Maryland.

FACTS COMMON TO ALL COUNTS

9. Plaintiff incorporates all preceding allegations of this Complaint as if set forth
herein. |

10. On January 27, 2018, at approximately 8:45 p.m., Plaintiff was shopping with her
son, daughter-in-law and two year old grandson at the Ross Dress For Less store located at 2649
N. Salisbury Blvd, Salisbury, Maryland, 21801.

11. = After Plaintiff's daughter-in-law purchased a few items at the cash register,
Plaintiff walked toward the exit doors of the store, walking behind her son, daughter-in-law and
grandson.

12. Plaintiff’s son exited the store first to go get the car.

13. As Plaintiff's daughter-in-law walked through the exit door, a buzzer went off,
causing Plaintiff’s daughter-in-law to walk back toward the cashier, leaving her 2 year old son in
the doorway of the exit from the store.

14. As Plaintiff's grandson was standing in the doorway of the exit, in the path of the

sliding glass doors, the doors began to close.

“3% 1

 

 
 

Case 1:21-cv-01522-GLR Document 1-1 Filed 06/48/2t—Page 4 of12—_————_

15. Believing the doors were closing on her grandson, because he was too small for

\

the door sensors to detect him, and concerned for his safety, Plaintiff moved toward her grandson
to get him out of the path of the closing doors.

16. As Plaintiff moved her grandson through the doorway, out of the path of the
sliding doors, the doors shut forcefully against Plaintiff’s body, pinning her between the two
doors.

17. Plaintiff remained pinned between the doors until one of the nearby cashiers came
to assist her by manipulating the doors so that they opened, releasing Plaintiff from their grasp.

18. As the cashier was opening the doors to release Plaintiff from their grasp, he
remarked he did not know why the store management did not block the doors since they knew
they were having problems with them earlier:

19. Once Plaintiff was released from the grasp of the doors, with the assistance of the

cashier as described above, she felt immediate pain in her neck and shoulders, especially her

right shoulder.

20. Plaintiff remarked she was in pain and the cashier advised her to file a claim with
the store.
21. Because the hour was late and her grandson needed to get to bed, Plaintiff decided

to leave with her son and daughter-in-law, hoping that after the passage of time, a good night's
sleep and some Advil, her pain would subside.

22. Unfortunately, a few minutes down the road, her pain was quite substantial, and
Plaintiff decided to call the store to speak with the manager.

23. During the drive home Plaintiff spoke with the store manager on the telephone

and told her what happened. The store manager was very apologetic, kept saying she was very

~4qg~

 

 
Case 1:21-cv-01522-GLR Document 1-1 Filed 06/18/21 Page 5 of 12

sorry about the doors closing on Plaintiff, stated she knew there was a problem with the doors
malfunctioning prior to them closing on Plaintiff as described above, and said several times she
was very thankful Plaintiff moved her grandson before the doors closed on him.

24. Asadirect and proximate result of the doors shutting forcefully against Plaintiff's
body, pinning her between the two doors, as described above, Plaintiff suffered serious and
permanent injuries and damages, described below.

25. At all times relevant to this Complaint, Defendant Ross Dress For Less, Inc.
and/or Defendant Ross Stores, Inc. operated a retail discount department store known as Ross
Dress For Less, located at 2649 North Salisbury Boulevard, Salisbury, MD 21801, and leased,
owned, possessed, maintained, controlled, operated and/or managed the premises there
(hereinafter "The Premises).

26. At all times relevant to this Complaint, Defendant VEREIT and/or Defendant
CIM Group owned, possessed, maintained, operated and/or managed The Premises, and leased
The Premises to Defendant Ross Dress For Less, Inc. and/or Defendant Ross Stores, Inc., and,
upon information and belief, retained right and control of The Premises.

27, ~— Atall times relevant to this Complaint, the aforementioned cashier and manager
who assisted and spoke with Plaintiff on January 27, 2018, after the doors at the Ross Dress For
Less Store shut forcefully against Plaintiff’s body, pinning her between the two doors, as
described above, were employees and/or agents, express or implied, of Defendant Ross Dress
For Less, Inc. and/or Defendant Ross Stores, Inc., acting within the scope of their employment
and/or agency.

28. — Atall times relevant to this Complaint, Plaintiff was a business invitee of

Defendant Ross Dress For Less, Inc. and/or Defendant Ross Stores, Inc., at The Premises with

~5~
Case 1:21-cv-01522-GLR Document 1-1 Filed 06/18/21 Page 6 of 12

her son, daughter-in-law and grandson for the purpose of shopping for the merchandise for sale
to the general public at The Premises.

29. At all times relevant to this Complaint, Defendants, as the owners, possessors,
operators and managers of The Premises upon which Plaintiff was injured by the malfunctioning
doors as described above, owed Plaintiff a duty to use reasonable care to maintain The Premises _
safely, and to protect her against any and all unreasonable risks, which she, by exercising
ordinary care, could not discover.

COUNT I —- NEGLIGENCE
(Defendants Ross Dress For Less, Inc. and Ross Stores, Inc.)

30. Plaintiff incorporates all preceding allegations of this Complaint as if set forth
herein.

31. At all times relevant to this case, Defendants Ross Dress For Less, Inc. and/or
Ross Stores, Inc. occupied and/or leased The Premises, and operated a for profit retail discount
department store known as Ross Dress For Less where Plaintiff was as a customer of said
business.

32. At all times relevant to this case, Defendants Ross Dress For Less, Inc. and/or
Ross Stores, Inc. had right of control over The Premises.

33. Based upon Defendants Ross Dress For Less, Inc.’s and/or Ross Stores, Inc.’s
awareness of the facts described above regarding the malfunctioning and dangerous condition of
the exit doors that shut forcefully against Plaintiff’s body, pinning her between the two doors, as
described above, Defendants Ross Dress For Less, Inc. and/or Ross Stores, Inc. knew, or by the
exercise of reasonable care should have known, of said malfunctioning and dangerous exit doors'

propensity to cause harm.
Case 1:21-cv-01522-GLR Document 1-1 Filed 06/18/21 Page 7 of 12

34. Asan entity with right of control of The Premises where its customers, including
Plaintiff, were shopping, and entering and exiting The Premises as business invitees, as described
above, Defendants Ross Dress For Less, Inc. and/or Ross Stores, Inc. had a duty to exercise
reasonable care in keeping those areas of its property that customers such as Plaintiff might use
in a safe condition, and to properly inspect, service, repair and maintain the doors at The
Premises, including the subject doors that malfunctioned and injured Plaintiff as described
above, so that the doors were operating in good, safe and proper working order at all times.

35. Defendants Ross Dress For Less, Inc. and/or Ross Stores, Inc. had the additional
duty to protect Plaintiff and other invitees from all unreasonable risks and unsafe and dangerous
conditions it/they knew or should have known about, including the malfunctioning and
dangerous exit doors described above. ,

36. Defendants Ross Dress For Less, Inc. and/or Ross Stores, Inc. had actual or
constructive notice of the unsafe and dangerous malfunctioning exit doors described above.

jai. Defendants Ross Dress For Less, Inc. and/or Ross Stores, Inc. breached these
duties (1) by failing to properly inspect, service, repair and maintain the doors that malfunctioned
and injured Plaintiff so that they were in good, safe and proper working condition at all times,
(2) by failing to warn Plaintiff that the subject doors were malfunctioning, (3) by failing to warm
Plaintiff she should not use the subject exit because the doors were not working properly, (4) by
failing to warn Plaintiff that using the subject exit was a situation where it was reasonably
expected that injury could occur, (5) by allowing Plaintiff and others on The Premises to use the
exit where the malfunctioning doors exposed them to unnecessary dangers known to Defendants

but unknown to customers, including Plaintiff, (6) by failing to shut the doors down, knowing

they were malfunctioning, until they were properly inspected, serviced, repaired and maintained '

7 2
Case 1:21-cv-01522-GLR Document 1-1 Filed 06/18/21 Page 8 of 12

and in good, safe and proper working condition at all times, (7) by failing to use reasonable care
to correct known door defects or those door defects of which it/they should have known and
discovered prior to the Plaintiff’s injury, (8) by failing to repair or correct dangerous conditions
of which it/they knew or should have known prior to the Plaintiff's injury, (9) by failing to warn
Plaintiff and others of the aforementioned known door defects and/or dangerous conditions
and/or those door defects and/or dangerous conditions of which it should have known and
discovered prior to the Plaintiff’s injury, (10) by recklessly and negligently failing to prevent said
malfunctioning doors from harming Plaintiff, thereby disregarding the safety and wellbeing of
Plaintiff and others, and (11) by failing to exercise the degree of care required under the
circumstances.

38. As a direct and proximate result of of Defendants Ross Dress For Less, Inc.
and/or Ross Stores, Inc. failing to exercise reasonable care, failing to exercise the degree of care
required under the circumstances, failing to warm, failing to prevent the harm caused by said
malfunctioning and dangerous doors, failing to protect Plaintiff from said malfunctioning and
dangerous doors, failing to keep the premises where Plaintiff was an invitee safe, and the other
breaches as described above, causing the doors shutting forcefully against Plaintiff’s body,
pinning her between the two doors, as described above, Plaintiff sustained and suffered serious
temporary and permanent injuries to her shoulders and her neck and has incurred substantial and
legally compensable damages including temporary and permanent bodily injury, scarring, loss of
use, reduced use and limitation, pain and suffering, inconvenience, loss of enjoyment of life,
embarrassment, emotional anguish and distress, past and future costs of medical treatment and

physical therapy, and past and future lost wages.

~gS~
 

Case 1:21-cv-01522-GLR Document 1-1 Filed 648/24—Page9-ett2——_____—_—_-

39. All such injuries and damages were caused solely by the negligence of,
Defendants, without any negligence on the part of Plaintiff or anyone else contributing thereto.

WHEREF ORE, Plaintiff Audrey L. Sharpe demands judgment against Defendants Ross
Dress For Less, Inc. and/or Ross Stores, Inc., jointly and severally with all other Defendants, in
an amount that exceeds Seventy Five Thousand Dollars ($75,000.00) in compensatory damages,
plus interest and costs, and any other relief to which the Court finds she is entitled.

COUNT II- NEGLIGENCE
(Defendants VEREIT and/or Defendant CIM Group)

40. Plaintiff incorporates all preceding allegations of this Complaint as if set forth
herein.

41. —_ At all times relevant to this Complaint, upon information and belief, Defendant
VEREIT and/or Defendant CIM Group owned, possessed, maintained, operated and/or managed
The Premises, and leased The Premises to Defendants Ross Dress For Less, Inc. and/or Ross
Stores, Inc., who operated, with Defendants’ knowledge, a for profit retail discount department
store known as Ross Dress For Less where Plaintiff was as a customer of said business.

42. At all times relevant to this case, upon information and belief, Defendant VEREIT
and/or Defendant CIM Group had right of control over The Premises,

43, | Based upon Defendant VEREIT’s and/or Defendant CIM’s awareness, upon
information and belief, of the facts described above regarding the malfunctioning and dangerous
condition of the exit doors that shut forcefully against Plaintiff's body, as described above,
Defendant VEREIT and/or Defendant CIM Group knew, or by the exercise of reasonable care
should have known, of said malfunctioning and dangerous exit doors' propensity to cause harm.

44. _ As an entity with right of control of The Premises where its lessee’s customers,

including Plaintiff, were shopping, and entering and exiting The Premises as business invitees, as

~Q~

 

 
 

Case 1:21-cv-01522-GLR Document 1-1 Filed 06448/21+—Page+0-ef42——_______—_

‘

described above, Defendant VEREIT and/or Defendant CIM Group had a duty to exercise’
reasonable care in keeping those areas of its property that customers such as Plaintiff might use
in a safe condition, and to properly inspect, service, repair and maintain the doors at The
Premises, including the subject doors that malfunctioned and injured Plaintiff as described
above, so that the doors were operating in good, safe and proper working order at al] times.

45. Defendant VEREIT and/or Defendant CIM Group had the additional duty to
protect Plaintiff and other invitees from all unreasonable risks and unsafe and dangerous
conditions it/they knew or should have known about, including the malfunctioning and
dangerous exit doors described above.

46. | Upon information and belief, Defendants Ross Dress For Less, Inc. and/or Ross
Stores, Inc. had actual or constructive notice of the unsafe and dangerous malfunctioning exit
doors described above.

47. Defendant VEREIT and/or Defendant CIM Group, upon information and belief,
breached these duties (1) by failing to properly inspect, service, repair and maintain the subject
doors that malfunctioned and injured Plaintiff so that they were in good, safe and proper working
condition at all times, (2) by failing to warn Plaintiff that the subject doors were malfunctioning,
(3) by failing to warn Plaintiff she should not use the subject exit because the doors were not
working properly, (4) by failing to warn Plaintiff that using the subject exit was a situation where
it was reasonably expected that injury could occur, (5) by allowing Plaintiff and others on The
Premises to use the exit where the malfunctioning doors exposed them to unnecessary dangers
known to Defendants but unknown to customers, including Plaintiff, (6) by failing to shut the
doors down, knowing they were malfunctioning, until they were properly inspected, serviced,

repaired and maintained and in good, safe and proper working condition at all times, (7) by

 

 
Case 1:21-cv-01522-GLR Document 1-1 Filed 06/18/21 Page 11 of 12

failing to use reasonable care to correct known door defects or those door defects of which
it/they should have known and discovered prior to the Plaintiff’s injury, (8) by failing to repair or
correct dangerous conditions of which it/they knew or should have known prior to the Plaintiff ’s
injury, (9) by failing to warn Plaintiff and others of the aforementioned known door defects
and/or dangerous conditions and/or those door defects and/or dangerous conditions of which it
should have known and discovered prior to the Plaintiff’s injury, (10) by recklessly and
negligently failing to prevent said malfunctioning doors from harming Plaintiff, thereby
disregarding the safety and wellbeing of Plaintiff and others, and (11) by failing to exercise the
degree of care required under the circumstances.

48. Asadirect and proximate result of of Defendant VEREIT and/or Defendant CIM
Group failing to exercise reasonable care, failing to exercise the degree of care required under
the circumstances, failing to warn, failing to prevent the harm caused by said malfunctioning and
dangerous doors, failing to protect Plaintiff from said malfunctioning and dangerous doors,
failing to keep the premises where Plaintiff was an invitee safe, and the other breaches as
described above, causing the doors shutting forcefully against Plaintiff's body, pinning her
between the two doors, as described above, Plaintiff sustained and suffered serious temporary
and permanent injuries to her shoulders and her neck and has incurred substantial and legally
compensable damages including temporary and permanent bodily injury, scarring, loss of use,
reduced use and limitation, pain and suffering, inconvenience, loss of enjoyment of life,
embarrassment, emotional anguish and distress, past and future costs of medical treatment and
physical therapy, and past and future lost wages.

49. All such injuries and damages were caused solely by the negligence of

Defendants, without any negligence on the part of Plaintiff or anyone else contributing thereto.
 

 

Case 1:21-cv-01522-GLR Document 1-1 Filed 06/£8/2t—Page t2 of t2

WHEREFORE, Plaintiff Audrey L. Sharpe demands judgment against Defendants
VEREIT MT Salisbury MD, LLC and/or Defendant CIM Group, L.P., jointly and severally with
all other Defendants, in an amount that exceeds Seventy Five Thousand Dollars ($75,000.00) in
compensatory damages, plus interest and costs, and any other relief to which the Court finds she
is entitled.

DEMAND FOR JURY TRIAL

Plaintiff Audrey L. Sharpe respectfully demands that this action be tried before a jury.

’ Respectfully submitted,

/s/ Timothy M_ Gunning
Timothy M. Gunning

CPF No: 9012180278

Wyatt & Gunning LLC

100 W. Pennsylvania Avenue, Suite 10
Towson, Maryland 21204
410-296-5960

Fax 410-296-3443
tgunning@wyattgunning.com

Attorneys for Plaintiff Audrey L. Sharpe

CERTIFICATE OF COMPLIANCE WITH RULE 20-201(h)

I hereby certify, pursuant to Maryland Rule 20-201 (h), that this submission does not
contain “restricted information” as defined in Rule 20-101 (r).

/s/ Timothy M. Gunning
Timothy M. Gunning

 

 
